*42The opinion of the court was delivered by
Wilson, J.
This is an action of trover for a horse which was, on the 29th of October, 1867, attached by the defendant as the property of William Gilfillan, and the only question in the case is, whether the horse was, at that time, exempt from attachment under the provisions of the statute of 1866. The statute exemption of two horses, in lieu of oxen or steers, applies to the two horses kept and used for team work. The evidence detailed in the bill of exceptions and therein referred to, tends to show that the horse in question was kept and used for the purpose named in the statute. The case states that - the court found and decided from the evidence, that after the assignment of the bond to Gilfillan, he kept and used the horse for team work so as to render the horse exempt from attachment at the time he was attached. Where evidence has been given on trial by the court, in the county court, which has a legal tendency to prove a fact in controversy before that court, their decision upon the weight and sufficiency of the evidence is conclusive.
It is said by the defendant’s counsel that Gilfillan had but little, if any, team work, and did not need a team ; that the horse was seldom used for team work, but was more frequently used for other purposes. In order to exempt such team from attachment, the two horses must be kept and used for team work; but the statute says nothing abGut the amount of team work the horses shall perform in order to be exempt from attachment, nor does the statute require that the horses kept and used for team work shall be used exclusively for that purpose. It has been repeatedly decided in this state, that the statutes exempting certain property from attachment, are remedial in their character, and ought to receive a liberal construction in favor of the debtor. Dow v. Smith, 7 Vt. 465; Freeman v. Carpenter, 10 Vt. 433; Mundell v. Hammond, 40 Vt. 641. We find no error in the findings of the county court, and'the judgment of that court is affirmed.